In the United States Court of Federal Claims
                             OFFICE OF SPECIAL MASTERS
                                      No. 09-0674V
                                  Filed: April 10, 2014

****************************
JULIUS REESE, a minor,                 *
by his mother and natural guardian,    *
CELESTE REESE,                         *
                                       *
                    Petitioner,        *
                                       *       Autism; Stipulation;
              v.                       *       Attorneys’ Fees and Costs
                                       *
SECRETARY OF HEALTH AND                *
HUMAN SERVICES                         *
                                       *
                    Respondent.        *
                                       *
****************************
Clifford Shoemaker, Esq., Shoemaker, Gentry & Knickelbein, Vienna, VA for
petitioner.
Lynn Ricciardella, Esq., US Department of Justice, Washington, DC for
respondent.

                   DECISION ON ATTORNEY FEES AND COSTS 1

Vowell, Chief Special Master:

        In this case under the National Vaccine Injury Compensation Program, 2 I
issued a decision dismissing this petition on August 28, 2013. Petitioner filed a
final application for attorneys’ fees and costs on March 29, 2014. On April 10,
2014, the parties filed a stipulation for attorneys’ fees and costs. The stipulation
indicates that after informal discussions respondent does not object to the
amount petitioner is requesting.
1
  Because this unpublished decision contains a reasoned explanation for the action in this case, I
intend to post this decision on the United States Court of Federal Claims' website, in accordance
with the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified
as amended at 44 U.S.C. § 3501 note (2006)). In accordance with Vaccine Rule 18(b), a party
has 14 days to identify and move to delete medical or other information, that satisfies the criteria
in 42 U.S.C. § 300aa-12(d)(4)(B). Further, consistent with the rule requirement, a motion for
redaction must include a proposed redacted decision. If, upon review, I agree that the identified
material fits within the requirements of that provision, I will delete such material from public
access.
2
 The applicable statutory provisions defining the program are found at 42 U.S.C. § 300aa-10 et
seq. (2006).
      I find that this petition was brought in good faith and that there existed a
reasonable basis for the claim. Therefore, an award for fees and costs is
appropriate, pursuant to 42 U.S.C. §§ 300aa-15(b) and (e)(1). Further, the
proposed amount seems reasonable and appropriate. Accordingly, I hereby
award the total $15,086.14 3 as follows:

            •   a lump sum of $15,059.19 in the form of a check payable jointly
                to petitioner, Celeste Reese and petitioner’s counsel of record,
                Clifford Shoemaker, for petitioner’s attorney fees and costs,
                and

            •   a lump sum of $26.95 in the form of a check payable to
                petitioner, Celeste Reese, for her personal litigation costs.

        The clerk of the court shall enter judgment in accordance herewith. 4


IT IS SO ORDERED.

                                         /s Denise K. Vowell
                                         Denise K. Vowell
                                         Chief Special Master




3
  This amount is intended to cover all legal expenses incurred in this matter. This award
encompasses all charges by the attorney against a client, “advanced costs” as well as fees for
legal services rendered. Furthermore, 42 U.S.C. § 300aa-15(e)(3) prevents an attorney from
charging or collecting fees (including costs) that would be in addition to the amount awarded
herein. See generally Beck v. Sec’y, HHS, 924 F.2d 1029 (Fed. Cir.1991).
4
 Entry of judgment can be expedited by each party’s filing of a notice renouncing the right to seek
review. See Vaccine Rule 11(a).



                                                2